Citation Nr: 0916863	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for arthritis of 
multiple joints.  

2.	Entitlement to service connection for hypertensive 
cardiovascular disease.  

3.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Hypertension or hypertensive cardiovascular disease was 
not clinically established during service, was first shown 
years post-service, and is not shown to be related to in-
service occurrence or event.  It is not shown to be related 
by any clinical evidence PTSD.

2.	Degenerative disc disease of the lumbar spine was not 
clinically demonstrated during service and is not shown to be 
related to any in-service occurrence or event.

3.	Arthritis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.


CONCLUSIONS OF LAW
1.  Hypertension and/or hypertensive cardiovascular disease 
was not incurred in or aggravated by service may it be 
presumed to have been incurred therein, and is not 
proximately due to, the result of, or aggravated by service 
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Arthritis was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the Veteran on these latter two elements, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, hypertension, and 
arthritis, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Evidence of record, including the service treatment records 
that show normal blood pressure readings at entry and 
separation from service and no complaint or manifestation of 
a low back disorder.  There are no pertinent complaints or 
findings of blood pressure or back problems during service or 
for years thereafter.  Post service treatment records show 
that he was diagnosed as having hypertension in 1993.  A July 
1993 VA hospitalization report shows that the Veteran was 
found to have rapid atrial fibrillation in June 1993.  
Hypertension was diagnosed on examination by VA in October 
1994.  No relationship with service, or with the Veteran's 
psychiatric disorder was noted at that time.  Degenerative 
disc disease of the lumbar spine was also noted in VA 
treatment records dated in May 1994 and on examination by VA 
in October 1994 no relationship with service was noted at 
that time.  

More recent evidence includes additional VA records that show 
that the Veteran continues to receive treatment for 
hypertension and degenerative disc disease of the lumbar 
spine.  This evidence consists primarily of records of 
treatment many years after service that does not indicate in 
any way that the disorder are related to service.  

The Veteran's representative has argued that hypertension may 
be service connected as being due to or aggravated by the 
Veteran's service-connected PTSD.  It is asserted that an 
examination by VA is warranted to assess this contention.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.  The 
Veteran was service connected for PTSD.  At that time there 
was already evidence of hypertension, as noted above.  While 
his PTSD has been rated 100 percent disabling, there does not 
appear to have been significant change in his blood pressure 
or the medications used for treatment.  As such, there is no 
suggested increase in severity which warrants an examination.  
There is no clinical suggestion of worsening, so there is no 
clinical basis to evaluate aggravation of any blood pressure 
readings as due to the PTSD.

The Veteran is additionally claiming service connection for 
multiple joint arthritis.  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, there is no indication of arthritis in the 
service treatment records or manifestations of arthritis 
within one year of discharge from service.  There is no 
medical opinion establishing a link between the arthritis 
shown many years after service and the Veteran's period of 
active duty.  Under these circumstances, service connection 
must be denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertensive cardiovascular disease is 
denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for arthritis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


